Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 02/19/2021, have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicants have amended their claims, filed 02/19/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Applicant’s amendment amended claims 1-2, 4, 6, 8-9, 11, and 14-18.
Applicant’s amendment left claims 5, 7, 10, and 12-13, as originally filed.
Applicant’s amendment cancelled claims 3 and 19 as originally filed.
	Claims 1-2, and 4-18 are the current claims hereby under examination.
Specification – Withdrawn
Response to Arguments
	Applicant’s arguments filed 02/19/2021 included amendments to the specification that fixed minor spelling issues. Therefore the objection to the specification has been withdrawn.
Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 02/19/2021 included amendments to objected claims 1, 4, 6, 9, 11, and 14-18. The amendments fixed antecedent issues in the claims. Therefore, the objections to claims 1, 4, 6, 9, 11, and 14-18 have been withdrawn.  
Applicant’s arguments, see page 10, filed 02/19/2021 included cancellation of objected claim 19. Therefore, the objection to claim 19 has been withdrawn. 
Claim Rejections - 35 USC § 112 – Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 02/18/2021, with respect to the 35 USC § 112 of Claim 19 have been fully considered and are persuasive.  The applicant’s amendment cancelled the claim. Therefore the rejection of Claim 19 under 35 USC § 112 has been withdrawn. 
Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 20110105952 A1) and in view of Chiara (US 20100262117 A1) and Jung (US 20140364764 A1).
Regarding Claim 1, Bernstein discloses A blood glucose monitoring and controlling system, comprising:
a detecting device ([0104], device 500) comprising a first microneedle patch (described in depth below), a liquid pumping actuator (described in depth below), a sensor (described in depth below) and a monitoring and controlling chip (described in depth below) wherein: 
the first microneedle patch comprises a plurality of hollow microneedles ([0128], one or more microneedles may be hollow) to be attached to and punctured into skin of a human subject to draw tissue liquid ([0125], piercing or altering the skin and transporting a fluid); 
the liquid pumping actuator comprises a liquid guiding channel ([0104], fluidic channel 511), a first actuating unit ([0117], piston pump), a first carrier body ([0104], support structure 501), a first compressing chamber ([0104], vacuum chamber 513) and the liquid guiding channel is in fluid communication with the first microneedle patch ([0104],  “connected via channels 511 to recess 508 containing one or more needles or microneedles 505”), and the first actuating unit is actuated to generate a first pressure difference in the liquid guiding channel to draw the tissue liquid and allow the [0117], using piston pump or vacuum to withdraw fluid); 
the sensor ([0104], sensor 510) is disposed in communication with the liquid guiding channel ([0104] sensor 510 connected via channels 511 to recess containing the needles), to measure a blood glucose level in the tissue liquid ([0207], examples of analytes includes glucose) and transmits measured data of the blood glucose level to the monitoring and controlling chip ([0222]-[0223], the signal is transmitted to a processor that analyzes the signal, one example being a glucose monitor); and 
a liquid supplying device ([0107], Bernstein discloses more than one device can be used together and each device may independently have the same or different structures. [0290], an example of a kit containing more than one device of the invention is illustrated in FIG. 2D, with kit 150 containing devices 152. Device 500 and associated parts can thus be used in each of the above described detecting device and the following delivery device) comprising a second microneedle patch (described in depth below), a liquid supplying actuator (described in depth below), a liquid supplying chamber (described in depth below) and a liquid supplying and controlling chip (described in depth below), wherein: 
the second microneedle patch comprises a plurality of hollow microneedles ([0128], one or more microneedles may be hollow) to be attached to and punctured into the skin of the human subject ([0125], piercing or altering the skin and transporting a fluid); 
the liquid supplying actuator comprises a liquid injection channel ([0104], fluidic channel 511) and a second actuating unit ([0117], piston pump), a second carrier body (Paragraph [0104], support structure 501) and a second compressing chamber (Paragraph [0104], vacuum chamber 513), the liquid injection channel is in fluid communication with the second microneedle patch and the liquid supplying chamber ([0104],  “connected via channels 511 to recess 508 containing one or more needles or microneedles 505”); 
[0249], “device may include a therapeutic agent…insulin”) and the second actuating unit ([0157], vacuum chamber) is actuated to compress the liquid injection channel to conduct liquid transportation ([0159] fluid flows through fluid transporter) and so as to actuate the second actuating unit of the liquid supplying device so that a second pressure difference is generated in the liquid injection channel to transport the insulin liquid stored in the liquid supplying chamber and guide the insulin liquid to the hollow microneedles ([0101], “fluid from chamber 97 can then be delivered into or through the skin through fluid channel 99 and fluid transporter 92.” Insulin is taught as being one of the fluids in [0249]), thereby injecting the insulin liquid into subcutaneous tissue of the human subject to stabilize the blood glucose level.
However, Bernstein does not disclose that the first actuating unit is constructed on the first carrier body and covers and seals the first compressing chamber, the first microneedle patch is attached on the first carrier body and is opposite to the first actuating unit; the monitoring and controlling chip generates blood glucose level information by calculating the measured data and transmits a notification of the blood glucose level information; the second actuating unit is constructed on the second carrier body and covers and seals the second compressing chamber, the second microneedle patch is attached on the second carrier body and is opposite to the second actuating unit; and the liquid supplying and controlling chip receives the notification of the blood glucose level information transmitted from the monitoring and controlling chip of the detecting device.
Chiara teaches a system and method for providing optimal insulin injections to a subject that includes the monitoring and controlling chip generates blood glucose level information by calculating the measured data (CGM 10 takes a reading from body 16 that includes information in the form of glucose level 24) and transmits a notification of the blood glucose level information (CGM 10 communicates to controller 12); and the liquid supplying and controlling chip receives the notification of the blood glucose level information transmitted from the monitoring and controlling chip of the Controller 12 communicates with insulin pump 14, leading insulin pump 14 to deliver insulin 22 to the body 16). It would have been obvious before the effective filing date of the claimed invention to modify the modular sensing and delivering device disclosed in Bernstein to include the connectivity through chips taught by Chiara to deliver optimal insulin injections to a subject to safely regulate glucose concertation (Chiara Abstract). One of ordinary skill in the art would recognize that combining the prior art elements of an liquid sensing device with a liquid delivering device through a processor that can determine how much liquid to deliver would yield the predictable result of an efficient glucose monitor. 
Chiara does not teach a first actuating unit is constructed on a first carrier body and covers and seals the first compressing chamber, a first microneedle patch is attached on the first carrier body and is opposite to the first actuating unit; and the second actuating unit is constructed on a second carrier body and covers and seals the second compressing chamber, the second microneedle patch is attached on the second carrier body and is opposite to the second actuating unit. 
Jung teaches a blood extraction device ([0001], device for extraction of body fluids) wherein a first actuating unit ([0016], internal pressure regulator 1) is constructed on a first carrier body (See Fig. 1a, The full device not numbered) and covers and seals the first compressing chamber (See Fig. 1a, the internal pressure regulator covers and seals fluid reservoir 2) and a first microneedle patch ([0034], perforator 3 shown with two needles in Fig. 1a) is attached on the first carrier body (See Fig. 1a, patch 3 is attached to device) and is opposite to the first actuating unit (Patch 3 is opposite internal pressure regulator 1 in Fig. 1a).  Because the modified device taught above includes two distinct units, it would be obvious to one having ordinary skill in the art to modify the liquid supplying device similarly to the detecting device. Thus, when Jung is used to modify both units disclosed by Bernstein, Jung also teaches a wherein a second actuating unit ([0016], internal pressure regulator 1) is constructed on a second carrier body (See Fig. 1a, The full device not numbered) and covers and seals the second compressing See Fig. 1a, the internal pressure regulator covers and seals fluid reservoir 2) and the second microneedle patch ([0034], perforator 3 shown with two needles in Fig. 1a) is attached on the second carrier body (See Fig. 1a, patch 3 is attached to device) and is opposite to the second actuating unit (Patch 3 is opposite internal pressure regulator 1 in Fig. 1a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid extraction system by a vacuum as disclosed by Bernstein to include the covering and sealing actuator as taught by Jung to allow for the pressure to be controlled by finger controlled deformation which would allow the device to be conveniently operated (Jung [0012]). 
Regarding Claim 2, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 1 as described above, and Bernstein further discloses wherein the liquid pumping actuator of the detecting device further comprises a liquid storage chamber ([0101], sensing chamber may contain drug to be delivered to the skin), wherein the liquid guiding channel ([0104], channel 511) comprises an inlet channel ([0104], channel 511 in Fig. 2c) and a liquid storage channel ([0104], channel 511 in Fig. 2c) separately disposed in the first carrier body, the first compressing chamber is in fluid communication with the inlet channel and the liquid storage channel ([0104], chamber 513 may be in fluidic communication with recess 508 via channel 511), the liquid storage channel is in fluid communication with the liquid storage chamber ([0104], chamber 513 may be in fluidic communication with recess 508 via channel 511), and the sensor is disposed in the liquid storage chamber ([0104], sensor 510).
Regarding Claim 6, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 2, wherein Bernstein further discloses that a valve membrane (Paragraph [0161], flow controller 645) is disposed in the inlet and the liquid storage channel (Paragraph [0161], storage chamber 615) to control an open / closed state of the inlet channel and the liquid storage channel (Paragraph [0161], flow controller may be opened to allow fluid flow).
Paragraph [0104], channel 511 in Fig. 2c) and a liquid guiding channel (Paragraph [0104], channel 511 in Fig. 2c) separately disposed in the second carrier body, the second compressing chamber is in fluid communication with the outlet channel and the liquid guiding channel (Paragraph [0104], chamber 513 may be in fluidic communication with recess 508 via channel 511).
Regarding Claim 9, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 8 as described above, wherein Bernstein further discloses a valve membrane (Paragraph [0161], flow controller 645) is disposed in the outlet channel and the liquid guiding channel (Paragraph [0159], conduit 661 shown in Fig. 5) to control open / closed states of the outlet channel and the liquid guiding channel (Paragraph [0161], flow controller may be opened to allow fluid flow).
Claim 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 20110105952 A1), Chiara (US 20100262117 A1), and Jung (US 20140364764 A1) as applied to claim 2 above, and further in view of Huang (US 20130225956 A1).
Regarding Claim 4, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 2 as described above, wherein Bernstein further discloses the monitoring and controlling chip controls the actuation of the first actuating unit of the liquid pumping actuator ([0242], “computer circuit may cause activation of the fluid transporter in module 11, and/or piercing of vacuum chamber 23”).
However, modified Bernstein does not teach the monitoring and controlling chip is packaged in a system-in-package manner on the first carrier body, receives the measured data from the sensor to generate the blood glucose level information by calculating the measured data and comprises a transmitting module for transmitting the notification of the blood glucose level information. Huang teaches a microneedle assembly wherein the monitoring and controlling chip is packaged in a system-in-[0042], system-in-package assembly), receives the measured data ([0036] signal processing unit 30) from the sensor to generate the blood glucose level information by calculating the measured data and comprises a transmitting module for transmitting the notification of the blood glucose level information ([0039], wireless transmission unit may transmit the sensor signal). It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of modified Bernstein to include the system-in-package assembly of Huang to create a device that can transmit measured signals outward and to receive instructing signals (Huang [0010]). One of ordinary skill in the art would recognize that including this hardware limitation would yield predictable results. 
Regarding Claim 5, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 4 as described above, wherein Chiara further teaches that the transmitting module is a wireless transmission module (“Unidirectional wireless connection 28”), wherein the wireless transmission module is at least one selected from the group consisting of a Wi-Fi module, a Bluetooth module, an RF module and a NFC module ( “Unidirectional wireless connection 28 may take the form of 802.1 Ix, Bluetooth, RF, or any means of wireless communications”). It would have been obvious before the effective filing date of the claimed invention to substitute the wired connection between the glucose monitor and the insulin pump taught by Chiara for a wireless connection through chips taught by Chiara as such substitution is merely a design choice well known in the art. 
Regarding Claim 11, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 8, and Chiara further discloses that a receiving module for receiving the notification of the blood glucose level information transmitted from the monitor and controlling chip of the detecting device so as to control an actuation of the second actuating unit of the liquid supplying device (Controller 12 communicates with insulin pump 14 through another unidirectional wireless connection 28, leading insulin pump 14 to deliver insulin 22 to the body 16. The insulin pump may be any insulin pump).
However, modified Bernstein does not teach that the liquid supplying and controlling chip of the liquid supplying device is packaged in a system-in-package manner on the second carrier body. Huang teaches a microneedle array wherein the liquid supplying and controlling chip of the liquid supplying device is packaged in a system-in-package manner on the second carrier body ([0042], system-in-package assembly). It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of modified Bernstein to include the system-in-package assembly of Huang to create a device that can transmit measured signals outward and to receive instructing signals (Huang [0010]). One of ordinary skill in the art would recognize that including this hardware limitation would yield predictable results.
Regarding Claim 12, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 11, wherein Chiara further teaches the receiving module is a wireless transmission module (Fig. 2, “Unidirectional wireless connection 28”), wherein the wireless transmission module is at least one selected from the group consisting of a Wi-Fi module, a Bluetooth module, an RF module and a NFC module (Fig. 2, “Unidirectional wireless connection 28 may take the form of 802.1 Ix, Bluetooth, RF, or any means of wireless communications”). It would have been obvious before the effective filing date of the claimed invention to substitute the wired connection between the glucose monitor and the insulin pump taught by Chiara for a wireless connection through chips taught by Chiara as such substitution is merely a design choice well known in the art.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 20110105952 A1), Chiara (US 20100262117 A1), and Jung (US 20140364764 A1) as applied to claim 6 and claim 9 above, and in further view of Chen (US 8105057 B2).

However, modified Bernstein does not teach wherein the first carrier body further comprises a convex structure in each of the inlet channel and the liquid storage channel, and the convex structure is configured to provide a pre-force when the valve membrane is abutting against the convex structure, thereby preventing the tissue fluid from flowing back. Chen teaches that the first carrier body further comprises a convex structure (Col.9 lines 26-32, sealing ring 26 in recess 217a) in each of the inlet channel and the liquid storage channel, and the convex structure is configured to provide a pre-force when the valve membrane is abutting against the convex structure, thereby preventing the tissue fluid from flowing back (Col. 9 lines 35-38, pre-force results in a stronger seal and prevent flow back). It would have been obvious to one having ordinary skill in the art to modify the glucose sensing and insulin injecting device taught by Bernstein and Chiara to include the convex structure of Chen to apply a perforce that results in a stronger sealing effect to prevent the fluid from being returned back (Chen Col. 9 lines 37-38). One of ordinary skill in the art would recognize that modifying the valve of Bernstein with the convex structure would yield the predictable result of increasing the pre-force and preventing flow back. 
Regarding Claim 10, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 9, wherein Chen further discloses the second carrier body further comprises a convex structure (Col.9 lines 26-32, sealing ring 26 in recess 217a) in each of the outlet channel and the liquid guiding channel, and the convex structure is configured to provide a pre-force when the valve membrane is abutting against the convex structure, thereby preventing the insulin liquid from flowing back (Col. 9 lines 35-38, pre-force results in a stronger seal and prevent flow back). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose sensing and insulin injecting device taught by Bernstein and Chiara to include the Chen Col. 9 lines 37-38). One of ordinary skill in the art would recognize that modifying the valve of Bernstein with the convex structure would yield the predictable result of increasing the pre-force and preventing flow back.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 20110105952 A1), Chiara (US 20100262117 A1), and Jung (US 20140364764 A1) as applied to Claim 1 above, and in further view of Todd (US 20150202418 A1).
Regarding Claim 13, modified Bernstein teaches the blood glucose monitoring and controlling system according claim 1, wherein the plural hollow microneedles of the first microneedle patch are arranged in a first array, the plural hollow microneedles of the second microneedle patch are arranged in a second array ([0107], Fig. 2E, “fluid transporter systems may independently have the same or different structures, depending on the particular application, and they may have structures such as those described herein”).
However, modified Bernstein does not teach wherein each of the plural hollow microneedles of the first microneedle patch and the second microneedle patch has an internal diameter ranging from 10pm to 550pm and a length ranging from 400pm to 900pm, and any two adjacent ones of the plural hollow microneedles are spaced from each other a distance greater than 200pm, wherein the plural hollow microneedles of the first microneedle patch and the second microneedle patch are made of silicon dioxide. Todd teaches an apparatus wherein each of the plural hollow microneedles of the first microneedle patch and the second microneedle patch has an internal diameter ranging from 10pm to 550pm (“the opening can be of any appropriate size or suitable shape and may extend to a size up to 500 pm”) and a length ranging from 400pm to 900pm (“microneedle was 700 pm in length”),  and any two adjacent ones of the plural hollow microneedles are spaced from each other a distance greater than 200pm (11x11 array of microneedles on a 1.5x1.5 cm patch requires greater than 200pm spacing), Silica, also known as silicon dioxide). It would have been obvious before the effective filing date of the claimed invention to modify the microneedles disclosed in Bernstein to fall within the parameters taught in Todd to allow for the needles to penetrate the stratum corneum and entering the epidermis for drug delivery in a bloodless and painless way (Todd [0026]). One of ordinary skill in the art would recognize that features such as the length may be selected for the particular application (Todd [0084]) and the inner diameter may be selected to prevent the microneedle from becoming blocking (Todd [0079]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 20110105952 A1), Chiara (US 20100262117 A1), and Jung (US 20140364764 A1) as applied to Claim 1 above, and in further view of Najafi (US 7008193 B2).
Regarding Claim 14, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 1. 
However, modified Bernstein does not teach the liquid supplying chamber has a liquid supplying outlet, and a switch valve is disposed in the liquid supplying outlet, wherein the switch valve comprises a stationary component, a sealing component and a displacement component, wherein the displacement component is disposed between the stationary component and the sealing component, and the stationary component, the displacement component and the sealing component each contain plural orifices, wherein the plural orifices of the stationary component are aligned with the plural orifices of the displacement component, and the plural orifices of the sealing component are misaligned with the plural orifices of the stationary component. Najafi teaches a liquid supplying chamber has a liquid supplying outlet, and a switch valve (Col. 10 line 30, microvalve 90) is disposed in the liquid supplying outlet, wherein the switch valve comprises a stationary component (Col. 10 lines 30-39, electrode 93 in Figs. 9a-c), a sealing component (Col. 10 lines 30-39, electrode 92 in Figs. 9a-c) and a displacement Col. 10 lines 30-39, membrane 91 in Figs. 9a-c), wherein the displacement component is disposed between the stationary component and the sealing component (See Figs. 9a-c), and the stationary component, the displacement component and the sealing component each contain plural orifices (See Figs. 9a-c), wherein the plural orifices of the stationary component are aligned with the plural orifices of the displacement component, and the plural orifices of the sealing component are misaligned with the plural orifices of the stationary component (Col. 10 lines 33-36, This arrangement allows the gas to flow through the bottom electrode holes, through the bottom electrode/membrane gap, and out through the membrane and top electrode hole). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid chamber of Bernstein to include the valve assembly taught in Najafi to shorten the membrane response time and have better sealing (Najafi [0085]). One of ordinary skill in the art would recognize that using a similar valve as taught in Najafi in the chamber Bernstein would yield predictable results. 
Regarding Claim 15, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 14, where Najafi further teaches the displacement component (Col. 10 line 33, membrane 91) is made of a charged material, and the stationary component (Col. 10 line 33, electrode 92) is made of a bipolar conductive material, wherein the displacement component and the stationary component are maintained in opposite polarity (Col. 10 line 43, double electrode allows for push/pull implying opposite charges), and the displacement component moves toward the stationary component so that the switch valve is in the open state (Fig. 9a, Membrane 91 pulled towards electrode 92 allowing flow). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid chamber of Bernstein to include the valve assembly taught in Najafi to shorten the membrane response time and have better sealing (Najafi [0085]). One of ordinary skill in the art would recognize that using a similar valve as taught in Najafi in the chamber Bernstein would yield predictable results.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 20110105952 A1), Chiara (US 20100262117 A1), Jung (US 20140364764 A1), and Najafi (US 7008193 B2) as applied in claim 14 above, and in further view of Kim (“An Integrated Electrostatic Peristaltic 18-Stage Gas Micropump With Active Microvalves”).
Regarding Claim 16, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 14. 
However, modified Bernstein does not teach wherein the displacement component is made of a charged material, and the stationary component is made of a bipolar conductive material, wherein the displacement component and the stationary component are maintained in the same polarity and the displacement component moves toward the sealing component so that the switch valve is in the closed state. Kim teaches a microvalve structure wherein the displacement component (valve membrane, Fig. 3 Right) is made of a charged material (membrane materials: Parylene outside with Cr/Au/Cr inside), and the stationary component is made of a bipolar conductive material (boron-doping provided electrical conductivity for electrodes), wherein the displacement component and the stationary component are maintained in the same polarity (Fig. 3 top shows negative signal and correlates to valve closing in Fig 3 top) and the displacement component moves toward the sealing component so that the switch valve is in the closed state (Fig. 2(c), bottom electrode pulls membrane and microvalve becomes closed). It would have been obvious before the effective filing date of the claimed invention to modify the valve taught in Najafi for the chamber of Bernstein to include the materials taught in Kim to allow for control over how long the valve is held either open or closed (Kim Section III paragraph 2). One of ordinary skill in the art would recognize that applying this known method would yield predictable results. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Bernstein (US 20110105952 A1), Chiara (US 20100262117 A1), Jung (US 20140364764 A1), and Najafi (US 7008193 B2) as applied in claim 14 above, and in further view of Kim (“An Integrated Electrostatic Peristaltic 18-Stage Gas Micropump With Active Microvalves”) and Katz (“Magneto‐switchable Electrodes and Electrochemical Systems”).
Regarding Claim 17, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 14. 
However, modified Bernstein does not teach wherein the displacement component is made of a magnetic material, and the stationary component is made of an electromagnet material whose magnetic polarity is changeable under control, wherein the displacement component and the stationary component are maintained in opposite polarity, and the displacement component moves toward the stationary component so that the switching valve is in the open sate. Kim teaches a microvalve assembly wherein the displacement component is made of a magnetic material (membrane materials: Parylene outside with Cr/Au/Cr inside), wherein the displacement component and the stationary component are maintained in opposite polarity, and the displacement component moves toward the stationary component so that the switching valve is in the open sate (Fig. 3 top section (b) shows positive voltage corresponding to the valve open in Fig. 3 bottom (b)). 
However, Kim does not teach the stationary component is made of an electromagnet material whose magnetic polarity is changeable under control. Katz teaches electrodes that are magneto-switchable wherein stationary component is made of an electromagnet material whose magnetic polarity is changeable under control (Introduction, “activity of the switchable electrodes was usually controlled by physical signals”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bernstein to include the valve of Kim to allow for control over how long the valve is held either open or closed (Kim Section III paragraph 2) and to further modify the electrodes as taught in Katz to allow switchable/tunable properties of the functional interfaces controlled by external signals (Katz introduction). One of ordinary skill would recognize the simple substitution of the electrodes taught in Kim with the controllable 
Regarding Claim 18, modified Bernstein teaches the blood glucose monitoring and controlling system according to claim 14.
However, modified Bernstein does not teach the displacement component is made of a magnetic material, and the stationary component is made of an electromagnet material whose magnetic polarity is changeable under control, wherein the displacement component and the stationary component are maintained in the same polarity, and the displacement component moves toward the sealing component so that the switching valve is in the closed state. Kim teaches a microvalve assembly wherein the displacement component is made of a magnetic material (membrane materials: Parylene outside with Cr/Au/Cr inside), and the displacement component and the stationary component are maintained in the same polarity (Fig. 3 top shows negative signal and correlates to valve closing in Fig 3 top), and the displacement component moves toward the sealing component so that the switching valve is in the closed state (Fig. 2(c), bottom electrode pulls membrane and microvalve becomes closed). It would have been obvious before the effective filing date of the claimed invention to modify the valve taught in Najafi for the chamber of Bernstein to include the materials taught in Kim to allow for control over how long the valve is held either open or closed.
However, Kim does not teach and the stationary component is made of an electromagnet material whose magnetic polarity is changeable under control. Katz teaches electrodes that are magneto-switchable wherein stationary component is made of an electromagnet material whose magnetic polarity is changeable under control (Introduction, “activity of the switchable electrodes was usually controlled by physical signals”). It would have been obvious before the effective filing date of the claimed invention to modify the electrode layer taught in Kim to include the magnetic control of Katz to allow switchable/tunable properties of the functional interfaces controlled by external signals (Katz introduction). One of ordinary skill in the art would recognize the simple substitution of the controllable electrode of Katz with those of Kim would yield predictable results. 
Response to Arguments
	Applicant argues, see page 15, “each fluid transporter systems 575 is independent from each other, and each fluid transporter systems 575 includes a controller for controlling the fluid transport within each fluid transporter systems 575. Therefore, there is no information transmission between different devices in the fluid transporter systems 575 of Bernstein.” The examiner agrees that each fluid transporter system is independent from in its structure (Bernstein [0107]). However, the examiner is not claiming that there is an explicit transmission of information between the two systems. The examiner is trying to show that Bernstein discloses fluid transporter systems that can either be used to extract fluid from the body and transmit sensor information or the system can be controlled by a controller to deliver fluid to the skin and that Bernstein discusses combining the different embodiments of the system together. 
Applicant next argues, see page 15, that Chiara teaches two embodiments of the system 100, “one is the system 100 is a single device as shown in the left figure, the other is the system 100 is an internet transmission architecture.” The examiner disagrees that these are the only two embodiments. A more appropriate citation for the system would be Figure 8, where Chiara shows the controller is physically connected to the continuous glucose monitor and that device is further connected to an insulin pump. Chiara teaches that the insulin pump may be “any other insulin delivering unit” (Page 10 lines 9-23) and the glucose sensor may be “may be any continuous glucose monitor/sensor” (Page 10 lines 9-23). Bernstein discloses a unit for glucose sensing and a unit for insulin delivery. The applicant concludes that “both of Bernstein and Chiara cannot reach the information transmission between the different devices as the present disclosure.” The examiner has shown that Bernstein discloses a unit that 
Thirdly, the applicant argues, see page 17, that “Bernstein's application use vacuum to draw fluid, which is different from the piezoelectric actuating of the first actuating unit and the second actuating unit of the present disclosure.” The examiner agrees that the vacuum is different than the piezoelectric actuating of the first actuating unit. However, it appears that this is not a requirement of the claim as currently constructed.
Next, the applicant argues, see pages 17-18, that the actuator 517 moves the needles instead of transporting fluid. In claim 1, the examiner did not rely on this interpretation of the actuating unit and instead cited Bernstein [0117] where a piston-pump is disclosed to generate the pressure to transport fluid.
The applicant concludes that Bernstein and Chiara both fail to disclose or teach the newly amended claim limitations. The rejection has been modified as described above to address this new limitation.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791